Citation Nr: 0830408	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-16 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left knee injury 
residuals.    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to 
September 1974.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection.  

In July 2005, the veteran testified at a personal hearing 
over which a Decision Review Officer presided at the RO, a 
transcript of which has been associated with the claims 
folder.  In his May 2005 substantive appeal, the veteran 
requested a personal hearing before a Veteran's Law Judge.  A 
videoconference hearing was scheduled for a date in 
March 2008, but the veteran failed to appear for it.  

This appeal has previously been before the Board.  In 
March 2008, the Board remanded the appeal for further 
development.  In May 2008, the RO readjudicated the appeal 
and returned the appeal to the Board for further review.  


FINDING OF FACT

The veteran does not have a current diagnosis of a left knee 
disability.  


CONCLUSION OF LAW

The criteria for service connection for left knee injury 
residuals have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).  
VA must notify the claimant (and his or her representative, 
if any) of any information and evidence not of record: 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3)  that the claimant is expected 
to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's May 2004 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
October 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not address what evidence was 
necessary with respect to the rating criteria or the 
effective date of an award for service connection.  Although 
the veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original May 2004 letter.   An April 2007 letter to the 
veteran notified him of the evidence necessary with respect 
to the rating criteria and the effective date of an award for 
service connection.  Thus, the flaws in the May 2004 letter 
were cured more than one year before the appeal was 
readjudicated in the May 2008 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (a statement of the case or a supplemental statement 
of the case can be considered a readjudication of a claim 
after the issuance of proper notice); see also Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006).   Since the 
veteran had a meaningful opportunity to participate in the 
adjudication process, the veteran was not prejudiced by the 
delay in receiving all required notice.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  In any event, since service connection was 
denied, any issues about implementation of an award for 
service connection have been rendered moot.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA assisted the veteran by obtaining his 
service treatment records and obtaining the medical center 
treatment records identified by the veteran.  

The veteran also asked VA to obtain the 1979 medical 
treatment records of a bone & joint center.  Although VA 
requested those records, the center's office replied that all 
of the veteran's records had been destroyed seven years after 
the veteran had last received treatment.  Once VA received 
notice that the records did not exist, there was no further 
duty to try to obtain those records.  38 C.F.R. § 3.159(c)(1) 
(in determining reasonable efforts to assist the veteran in 
obtaining private records, VA is not required to continue 
seeking the records when informed that the records do not 
exist).  In a December 2004 letter, VA notified the veteran 
that he was ultimately responsible for obtaining and 
providing those records and in the March 2005 supplemental 
statement of the case, the veteran was notified in writing 
that VA had sought the records and that the center had purged 
the identified records.  38 C.F.R. § 3.159(e)(1).  Although 
VA failed to notify the veteran that no further action would 
be taken to obtain the records, the veteran was not harmed by 
that failure.  The purged records pre-date his military 
service and thus contain information about whether the 
veteran had a disability that pre-existed service.  But 
since, as discussed below, the denial of the veteran's appeal 
is based on the lack of evidence concerning a current 
disability, the flawed notice about a different service-
connection requirement could not change the outcome of this 
appeal.  

VA also fulfilled its duty to provide the veteran with a 
medical examination.  38 C.F.R. § 3.159(c)(4).  Since the 
record shows that the veteran was treated during service for 
a left knee injury, and since the veteran testified that 
since service, he had experienced symptoms with respect to 
his left knee, a VA compensation and pension (C&P) 
examination was scheduled.  38 C.F.R. § 3.159(c)(4).  The 
claims file shows that the veteran was notified of the 
scheduled examination at his last known address, but failed 
to appear for it.  

When in conjunction with an original claim for entitlement to 
a benefit, the claim cannot be established without a current 
VA examination, and a claimant, without good cause, fails to 
report for that examination, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(a), (b).  The 
claims file contains no information about the reason the 
veteran failed to appear for the examination.  Since the 
record does not establish good cause for the failure to 
report for the examination, VA has no further duty to provide 
an examination with respect to this claim.  Accordingly, the 
appeal will be decided based on the evidence of record. 

II.  Service connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
For service connection, three requirements must be 
established: (1) a current disability exists; (2) an injury 
or disease was incurred during active military service; and 
(3) a relationship exists between the current disability and 
the inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  As 
discussed below, since the first requirement has not been 
established on this record, service connection must be 
denied.  

A veteran cannot qualify for service connection without a 
medical finding of a current disability.  Congress 
specifically limits disability compensation to those who have 
a present disability.  Degmetich v. Brown, 104 F.3d 1328, 
1330-1332 (a currently existing disability is required to 
establish service connection); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is not appropriate 
without evidence of a presently existing disability).  

Here, there is no competent medical evidence that the veteran 
has a current disability of the left knee.  In a May 2004 
letter, the veteran was notified that in order to 
substantiate his claim, evidence was needed to establish that 
a current disability exists.  No medical treatment records 
reflecting a current knee disability have been provided.  A 
C&P examination was scheduled to evaluate the veteran's left 
knee.  The veteran failed to appear at the examination.  
Without competent medical evidence of a current disability, 
service connection cannot be granted. 

The veteran testified that since his active military service, 
he has had symptoms in his left knee.  Transcript at 3.  A 
lay person is competent to testify about injury or 
symptomatology where the determinative issue is not medical 
in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) 
(lay statements about a person's own observable condition or 
pain are competent evidence); Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (lay testimony is competent when it 
regards features or symptoms of injury or illness).  But the 
veteran did not even identify what those symptoms were.  And 
as a lay person, the veteran is not competent to establish a 
current diagnosis of a disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).  Thus, 
his statement about having symptoms is not competent medical 
evidence of a current disability.  

There is one post-service reference to the veteran's left 
knee in the medical evidence of record.  In providing a 
medical history upon admission to a medical center for 
pneumonia, the veteran reported that he had previously had 
knee cartilage repair.  See July 2004 Exam Report of the St. 
David's Medical Center (knee cartilage repair was done by 
Austin Bone & Joint).  But the bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Since there is no competent 
medical evidence in this record that a current disability of 
the left knee exists, service connection cannot be granted.  

The benefit of the doubt doctrine does not change that 
result.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Here, as discussed above, there is no 
competent medical evidence in favor of the claim with respect 
to one of the requirements for service connection.  Thus, 
there is no reasonable doubt to resolve.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  


ORDER

Service connection for left knee injury residuals is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


